                Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


L. LIN WOOD,JR.,

               Plaintiff,                                          CIVIL ACTION FILE NO.
                                                                   l:20-cv-04651-SDG
V.



BRAD RAFFENSPERGER,in his official
capacity as Secretary of State of the State
of Georgia,REBECCA N.SULLIVAN,
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY,in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN,in his offlcial capacity as
a Member of the Georgia State Election
Board,and ANH LE,in her official
capacity as a Member of the Georgia
State Election Board,

               Defendants.




                        AFFIDAVIT OF IBRAHIM REYES.ESOUIRE IN
                    ISUPPORT OF PLAINTIFF'S MOTION FOR TEMPORARY
                                        RESTRAINING ORDER

               I, Ibrahim Reyes, declare under penalty of perjury that the following is true

and correct:

      1. My name is Ibrahim Reyes. I am an attorney licensed to practice law in the

      State of Florida since 2002, my office address is 236 Valencia Avenue, Coral

      Gables, FL 33134, and my email address is ireyes@reyeslawyers.com.

{00584025. }
                                            Ex. G to TRO Motion:
                                               Reyes Affidavit
               Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 2 of 7




       2.1 am over the age of 18 years and competent to testify herein. I have personal

       knowledge ofthe matters stated herein.

       3.1 volimteered to assist in the manual recount in the State of Georgia and was

       assigned to work as a Monitor and as a member ofthe Vote Review Panel.

       4. On November 16, 2020,1 went to Clayton County from 8:00 A.M. to 6:00

       P.M.


       5.1 identified myself as a Monitor and Vote Review Panel associated with the

       Republican Party, and the person in charge ofthe Clayton County precinct, Erica

       Johnston, said that I could not be present on the floor until I received a badge

       with my name,that it would be printed shortly, within thirty minutes, but could

       stand in the observers area, away from the counting tables.

       6.1 did not receive my identification badge until three hours, so I was prevented

       from acting as a Monitor all morning.

       7. However,as an observer,I observed that the precinct had twelve(12)counting

       tables, but only one (1) monitor from the Republican Party. I brought it up to

       Erica Johnston since the recount rules provided for one (1) monitor from each

       Party per ten(10)tables or part thereof.

       8. Erica Johnston said that I was wrong,that there were only ten tables counting

       and explained that because there were ten tables, not twenty, only one monitor

        was allowed. I explained to her that there were twelve tables counting, and


{00584025. }
                                       Ex. G to TRO Motion:
                                          Reyes Affidavit
               Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 3 of 7




       that the rules did not state what she said, and read to her the rule, which I had on

       my phone.

       9. Erica Johnston proceeded to tell me that it did not matter, that she was in

       charge, and that unless there were twenty tables, one monitor for twelve tables

       was fine because ofthe limited space. I explained that I did not note an exception

       where due to limited space, she could individually determine how many

       Monitors to allow, and that she had created her own rules for the manual recount,

       which precluded Republican Monitors from monitoring the recount. Erica

       Johnston said that if I continued to insist on having one more Monitor for the

       Republican Party, she would call the Police.

     10.We were inside the Clayton County Police Department. I pointed her where

     a Police officer was and asked her to call her over. I explained to the female

     police officer that the Clayton County precinct was not counting ballots following
     the rules for counting ballots, and I was requesting Erica Johnston to follow the

     rules. The police officer told me that she could not do anything about it.

      11.A Clayton County journalist named Robin Kemp of @RKempNews,

      overheard the exchange, as a member ofthe media went in and photographed the

     twelve (12) counting tables, confirmed to me that she had seen twelve counting
      tables, and published it in Twitter.




{00584025. }
                                       Ex. G to TRO Motion:
                                          Reyes Affidavit
              Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 4 of 7




     12.Soon thereafter, before noon, we were notified that the location would close,

     and the recount would be moved to Jackson Elementary to allow for more space

     and more monitors.


     13. The recount resumed at Jackson Elementary on or about 1:30 P.M., after

     boxes of ballots were brought in a Clayton County white van with tag GV57976

    and taken into Jackson Elementary.

     14.1 had my identification badge by then, so I went in and noticed that one

    Republican Monitor was allowed, yet now there were twenty six(26)tables, and

    informed Erica Johnston that, again, if there were twenty six tables for

    recounting, three(3)monitors from each Party were to be permitted.

     15.Erica Johnston told me that she was in charge, and that I should stop

     interfering with the process. I informed Erica Johnston that she was interfering

     with the process, since she was not following the recount rules, knowingly.

     16.At that point in time, a young man named Trevin McKoy,associated with the
     Georgia Republican Party, told Erica Johnston that the Republicans were

     entitled to three, not one. Monitor, since there were twenty-six tables. Erica

     Johnston called over a Police officer. Officer Johnson, and Erica Johnston asked

     Officer Johnson to remove Mr. McKoy from the building.




{00584025.)
                                      Ex. G to TRO Motion:
                                         Reyes Affidavit
              Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 5 of 7



     17.1 intervened and explained to Officer Johnson that Erica Johnston was not

    following the       rules, and Officer Johnson replied that Erica Johnston was in

    charge, and that we were not in a Courtroom.

     18.1 walked outside with Trevin McKoy,and so did the journalist, Robin Kemp,

     who proceeded to publish the violation of rules on her Twitter account.

     19.Within five minutes of the Twitter having been published. Erica Johnston

    approached me and told me that the Republicans could have two additional

    Monitors, and two additional Monitors went on the floor.

    20.She also offered me to participate in the Voting Review Panel, which I did

    until 6:00 P.M.


    21.As a Voting Review Panel member, I sat next to two counting tables, and

     monitored whether counters were following the rules.

    22.For example,the procedure required that the two counters sitting next to each
     other would recite the name of the candidate for whom the vote was cast, one

     first, the second after, to confirm agreement, and then place the 'ballot' on the
     appropriate stack. Trump,Biden, etc.

     23.The counters on the two tables next to my table were not doing that, and I

     served as a next to them for over three hours. One would give a 'ballot' to the

     next, and the next would place it on top ofone ofthe stacks, without confirmation

     from counter 2 to counter 1.




{00584025.)
                                       Ex. G to TRO Motion:
                                          Reyes Affidavit
               Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 6 of 7



     24,1 witnessed that Erica Johnston did not follow the rules until I complained,

     and journalist Robin Kemp published the violations on her Twitter account.

     25.1 also witnessed that Officer Johnson, of the Clayton County Police

     Department, removed Trevin McKoy from the Jackson Elementary precinct only

     because Erica Johnston told him to remove him, even though Trevin McKoy had

     not done or said anything improper.

     26.1 also observed that the precinct had Democratic Party monitors, Republican

     Party monitors, and Carter Center monitors, and only Republican Monitors were

     being mistreated by Erica Johnston and by Officer Johnson.



                        [SIGNATURE AND OATH ON NEXT PAGE]




{00584025. }
                                       Ex. G to TRO Motion:
                                          Reyes Affidavit
               Case 1:20-cv-04651-SDG Document 6-7 Filed 11/17/20 Page 7 of 7




           I declare under penalty of perjury that the foregoing statements are true and

correct




     STATE OF GEORGIA


     COUNTY OF FULTON



           Ibrahim Reyes appeared before me, a Notary Public in and for the above

jurisdiction, this 17*^ day of November 2020, and after being duly sworn, made this

Declaration, under oath.




                                                                        V
               I               / I
     [Affix-Seall      qI    .o,'A,                            'JJAi d.
                                           Notary Public
                      COBB

      My Commission Expires




{00584025. }                                   7
                                       Ex. G to TRO Motion:
                                          Reyes Affidavit
